Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2021 was filed after the mailing date of the non-final rejection on 08/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
The amendment filed on 11/03/2021 is acknowledged. Claims 2, 6, 9-12, 20, and 23 have been canceled, claims 18 and 19 have been withdrawn, and new claims 24-27 have been added have been added. Claims 1, 3-5, 7, 8, 13-17, 21, 22, and 24-27 are under examination in the instant office action. 

Rejections withdrawn


Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. New claims are hereby included in the rejections and the rejections are modified based on the new claims and amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7, 8, 13-15, 17, 21, 22, and 24-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 2014/0005262 A1) in view of Garwin (US 5,248,505).
Lee teaches a lipid composition for treating diarrhea in form of semi-solid filled capsule (the claimed unit dosage), with <about 0.2% by weight of water (the claimed substantially free from water according to the instant specification page 5, line 16-20) comprising from about 0.01 to 24.0% and from about 4 to about 10% by weight of racecadotril, from about 0.01 to about 60% by weight of a lipid such as caprylic/capric triglyceride (the claimed medium chain triglyceride liquid lipid), a second active such as anti-gas agents including simethicone, coloring agent, and viscosity modifier such as xanthan gum (the claimed dietary fibre) (entire reference, especially abstract, paragraph 7, 10, 11, 14, 18, 25-29, 30, 32, 39, and 41, and example 1). ≤1.5% by weight of cadotril 
Lee does not specify the exact same weight percentages of cadotril and liquid lipid, respectively.
This deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside, overlaps with, or close enough to the range disclosed in the prior art.
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside or overlaps with the range disclosed in the prior art, such as in the instant rejection. The claimed range of racecadotril is about 10 to about 30% and from about 15 to about 20% by weight and the range of racecadotril taught in the prior art is from about 0.01 to about 24.0% and from about 4 to about 10% by weight and therefor, includes and overlaps with the claimed range. 
A prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection and where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. The claimed range of liquid lipid is from about 55 to about 90% and from about 55 to about 66.25% by weight and the range of liquid lipid taught in the prior art is from about 0.01 to about 60% by weight and therefor, overlaps with the claimed range. The claimed from about 70 to about 90% by weight (claim 22)  is close enough to from 
Lee does not specify the amount of simethicone in a unit dose and weight percentage (instant claim 1, 21, and 27).
This deficiency is cured by Garwin who teaches a method for treating a human suffering from diarrhea and flatulence and or gas comprising administering to said human in a combined pharmaceutical composition, 4 mg of loperamide and an antiflatulent effective amount of simethicone until the diarrhea is controlled and exemplified a composition comprising 80 mg 5.2% by weight of simethicone (example 1 and claims 2, 13, and 16).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Lee and Garwin to specify simethicone in the composition taught by Lee in a unit dose and weight percentage of simethicone being 80 mg and 5.2%. Incorporating 80 mg 5.2% by weight of simethicone in a composition for treating diarrhea was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. Although Garwin does not teach the exact same weight percentage of simethicone (from about 15 to about 60% by weight in claim 21 and about 18.75 to about 25% by weight in claim 27), Gwrwin teaches the same total dosage amount of (80 mg) simethicone for effective treatment of gastrointestinal distress and the weight percentage of the 80 mg of simethicone in a total composition is a design choice based 

Response to Applicants’ arguments:
Applicants requested reconsideration of the instant application in view of the submission of information of Vaprino.
However, this argument is not deemed persuasive. Applicants previously argued (12/21/2020) there is prolonged absorption profile of the claimed invention example 4 (formula 1, 8, and 9) comparing the inventive to Vaprino. However, Vaprino is not closest to prior art. In the prior art (Lee) the composition self-emulsifying system (claim 2) comprising mixtures of oils, surfactants, and sometimes cosolvents (paragraph 14) with the claimed MCT liquid lipid being one of the oils(paragraph 25-26); in the experiment Vaprino comprising lactose monohydrate, pregelatinized maize starch, magnesium stearate, and colloidal anhydrous silica in capsule and thus the comparison between the claimed invention example 4 (formula 1, 8, and 9) and Vaprino is not a true side-by-side comparison with the closest to Lee (the prior art). Thus, the results from the experiment are not convincing.

Applicants argue that Lee states liquid filed or semisolid filed capsule being preferred dosage form by certain consumers as background in paragraph 14 while Lee 
However, this argument is not deemed persuasive. Although Lee teaches microemulsion being a liquid mixture of a lipid, water and at least one surfactant in paragraph 12, Lee also teaches water content in the composition being less than about 0.2% by weight in paragraph 28, “self-microemulsifying drug delivery systems" (SMEDDS) being mixtures of oils, surfactants, and sometimes cosolvents and SMEDDS emulsify spontaneously using gentle agitation to produce fine oil-in-water emulsions when introduced into an aqueous phase in paragraph 14, self-emulsification process in paragraph 25 and 35, and the composition being a self-emulsifying system in claim 2. Thus Lee teaches a SMEDDS comprising less than about 0.2% by weight water and self-emulsifying upon introduced into an aqueous phase to form the liquid mixture of a lipid, water and at least one surfactant recited by Lee in paragraph 12, i.e., liquid mixture of a lipid, water and at least one surfactant is the result of SMEDDS self-emulsification, not the SMEDDS itself. Lee teaches SMEDDS may be formulated as semi-solid filled capsules in paragraph 14.

Applicants argue that Lee does not teach cadotril being both a dissolved state and a solid state while Lee teaches in paragraph 12 microemulsion being clear, thermodynamically stable, and isotropic appearance.
 However, this argument is not deemed persuasive. As stated in the rejection above and in the previous office action, cadotril has a property of ≤1.5% solubility in MCT according to the disclosure in the instant specification. Thus with from about 4 to caprylic/capric triglyceride (the claimed medium chain triglyceride liquid lipid) in the composition taught by Lee, part of the from about 4 to about 10% of cadotril would be dissolved in the lipid and part of the from about 4 to about 10% of cadotril would not be dissolved in the lipid, i.e., solid state. 
With regard to Lee’s teachings of microemulsion being clear, thermodynamically stable, and isotropic appearance in paragraph 12; as stated above, microemulsion taught by Lee in paragraph 12 is the result of the SMEDDS after self-emulsification, not the SMEDDS.

Applicants argue that Garwin does not teach semi-solid.
However, this argument is not deemed persuasive. This is a 35 USC 103(a) rejection and not a 35 USC 102 rejection and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Garwin reference is brought in to provide teachings of the amount of simethicone in a unit dose and weight percentage in a composition for treating a human suffering from diarrhea and flatulence and or gas.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 2014/0005262 A1) and Garwin (US 5,248,505) as evidenced by Capsule Connection (https://capsuleconnection.com/capsule-sizing-info/).
The teachings of Lee are discussed above and applied in the same manner. According to “Capsule Connection” the capacity of capsules are 1.37-0.21 mL. Given the 94.68 mg/mL of racecadotril in formula 2 in table 2, the weight of racecadotril in each capsule is 19.9-129.7 mg/capsule.

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612